143 B.R. 355 (1992)
In re John S. TRINSEY, Jr., Debtor.
Maurice W. BAEHR, Trustee,
v.
James BEASLEY, Esquire, and Robert Vedatsky, Esquire.
Civ. A. Nos. 91-0958, 91-0959.
United States District Court, E.D. Pennsylvania.
February 25, 1992.
Stephen Raslavich, Philadelphia, Pa., for debtor and trustee.
John S. Trinsey, Jr., pro se.
Robert J. Vedatsky, pro se.
David Zalesne, Montgomery, McCracken, Walker & Rhoads, Philadelphia, Pa., for James E. Beasley.

ORDER
LOUIS H. POLLAK, District Judge.
For the reasons stated from the bench on February 24, 1992, it is hereby ORDERED that the Bankruptcy Court's Order of January 8, 1991, 121 B.R. 462 is REVERSED. This matter is remanded to the Bankruptcy Court for proceedings consistent with this Court's Bench Opinion.